Pei ition for Behearing on Motion to Demand.
Su lías, J.
A rehearing on the motion to remand is asked on two groun ds:
1. it is urged that the authorities show that mandamus will not lie to eni orce an ordinary personal contract, and hence that this remedy *408cannot be granted in the present ease against the Des Moines & Minnesota Company. If it is not an appropriate remedy against the Des Moines & Minnesota, neither is it appropriate against the Chicago & Northwestern. Whether or' not it is a proper remedy, under the facts in this case, is a question made upon the pleadings, and is to be determined and decreed upon the hearing. This court, upon a motion to remand, based upon the ground that this court has not jurisdiction of the cause, cannot pass upon)a question at issue in the cause, of the character of that raised by counsel.
2. The bill in this cause not only prays for a mandamus, but for other appropriate relief. It is based upon two general'facts: (1) That the Des Moines & Minnesota Railroad Company bound itself by a contract, to the benefit of which plaintiff is entitle^, to build and operate the main line of its road through Polk City; (2) that the Des Moines & Minnesota and its lessee, the Chicago & Northwestern, have violated this contract to the injury of complainant.
, The relief sought is specific performance, to which end a mandamus is prayed, and other relief. The essential fact necessary to be shown to sustain the bill is that the Des Moines & Minnesota Company entered into the contract alleged. This is as essential to relief against the Chicago & Northwestern as against the Des Moines & Minnesota. The latter company defends the action, and denies the existence of the contract, and the right of complainant to enforce same. In passing upon the issue, whether such a contract as is alleged in the bill was made by the Des Moines & Minnesota Company, the latter company is a material and not a nominal party. If it is shown that such a contract was not made, that ends the case, and in settling this issue the complainant has the right to make the Des Moines & Minnesota Company a party, so as to bind it by the conclusion reached, and the latter company has a right to contest the claim made against it. If it is decided that such a contract exists, and that it has been violated, then the question will arise as to the remedy, if any, that can be given. If mandamus is not a proper remedy, a decree for specific performance, aided by injunction, may be proper, and it may be that the Des Moines & Minnesota should be included therein. It certainly should be included in so much of the decree as determines the question of- the existence of the alleged contract and its breach.
The line of reasoning employed in'the petition for rehearing requires this court to determine questions presented on the record as it now stands, it being claimed that, if properly decided according to the weight of authority, it will appear that relief by mandamus cannot be given against the Des Moines & Minnesota Railroad Company, and therefore that company is merely a nominal party. To determine these questions requires the court to examine and pass upon part of the issues presented on the record, which can hardly be expected upon a motion to remand. But admitting that relief by mandamus may not be proper, some other form of relief may be grantable, and hence the *409court in ust hear and determine the issue made by the bill and answer of the 1 )es Moines & Minnesota Railroad Company, to-wit, was there a contr let made by the latter company regarding the line of the railroad, a: Ld, if so, has there been a breach thereof ? To this issue made by the pleadings, and which is essential to the final decision of the cause, i he Des Moines & Minnesota Railroad Company is an active and mí terial party, and cannot be held to be a nominal party.
Petit ion for rehearing overruled.